Citation Nr: 1640486	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.   

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II and coronary artery disease.  

2.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.  


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type II, is presumed to be due to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's coronary artery disease is presumed to be due to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for diabetes mellitus, type II and coronary artery disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus, type II or ischemic heart disease, including coronary artery disease, to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background and Analysis

During service the Veteran was attached to Flight Squadron 162, which was assigned to the USS Shangri La.  Service personnel records indicated that the Veteran served onboard the USS Shangri La from April 1970 to November 1970.  The Veteran asserted that he was exposed to herbicides for two weeks in Da Nang while the ship was in dry dock.  To support his assertions, the Veteran submitted letters from his time in service.  In a letter dated July 31st, the Veteran informed his mother that the ship did not reach Hong Kong because the ship was being repaired due to a missing screw.  He explained that instead, the ship went to Yokosuka, Japan, where it was placed in drydock for repair.  The Veteran stated that half the squadron was sent on a two week set to Da Nang in the Republic of Vietnam.  He wrote that while in Da Nang, he was involved in three fire fights and developed a scar on his arm after a rock ape threw an object at him.  

In April 2010, the RO sent a request to verify the Veteran's service in the Republic of Vietnam.  The response indicated that service in the Republic of Vietnam could not be confirmed, but that the Veteran was attached to a fighter squadron unit and could have been assigned to a ship or to shore.  Information pertaining to the history of the Shangri La is found on the Vietnam Era Navy Ship Agent Orange Exposure Development Site created by the VA Compensation & Pension Service.  It indicated that the Shangri La was an aircraft carrier.  The website further showed that the ship arrived in Subic Bay, R.P., on April 4, 1970, and that for the next seven months launched combat sorties from Yankee station and completed trips to Manila and Hong Kong.  The website specifically stated that in July of 1970, the ship was in drydock at Yokosuka, Japan before returning home in November 1970.  

Again, the Veteran's service personnel records and the Vietnam Era Navy Ship Agent Orange Exposure Development Site showed that the USS Shangri La was in the Vietnam area between April and November 1970.  The Veteran's July 1970 letter and the Vietnam Era Navy Ship Agent Orange Exposure Development Site indicated that the ship was in drydock at Yokosuka, Japan for at least 12 days in July 1970.  The Veteran submitted a letter written to his mother during service, which described his activities in the Republic of Vietnam while the ship was in drydock.  

While the Veteran's service in the Republic of Vietnam is not confirmed, the Veteran's statements in the July 1970 letter are largely consistent with the history of the USS Shangri La, which indicated that the ship was in drydock for twelve days in July of 1970.  Furthermore, the Veteran is competent to describe the circumstances of his service, and the Board finds no reason to question the credibility of the Veteran's statements in light of the information documented in the Veteran's personnel records and the ship's history.    

Therefore, the Board finds that the above evidence is at least in equipoise as to whether the Veteran was exposed to herbicides while serving in the Republic of Vietnam.  Therefore, based on the Veteran's credible statements involving serving in the Republic of Vietnam, the ship's history as documented on the Vietnam Era Navy Ship Agent Orange Exposure Development Site, and the Veteran's personnel records, resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service.  

In sum, the evidence of record demonstrates that the Veteran was exposed to herbicides during service and that he has a current diagnosis of diabetes mellitus and coronary artery disease.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus and coronary artery disease.  See 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is granted.  

Service connection for diabetes mellitus, type II is granted. 


REMAND

The Veteran contends that his currently diagnosed hypertension is related to his presumed exposure to herbicides in Vietnam.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange report concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See 77 Fed. Reg. 47,924 -47,927 (August 10, 2012).

A VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

The Board finds that a VA examination or opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service herbicide exposure.  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's hypertension was caused by or etiologically related to herbicide exposure during active military service.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's service, to include presumed exposure to Agent Orange.

The examiner must provide a complete rationale for all opinions offered, to include a discussion of the limited or suggestive evidence of an association between herbicide exposure and hypertension acknowledged by the Secretary of VA.  If the examiner is unable to provide any requested opinion, he or she should explain why.

2.  The RO or AMC must ensure that the Veteran's fiduciary is properly notified of the time and place of the examination.  

3.  The RO or AMC must also undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC must readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


